Citation Nr: 0737790	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.
 
2.  Entitlement to service connection for a liver disorder, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968, including service in Vietnam from May 1966 to 
May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

In that decision, the RO basically declined to reopen claims 
for service connection for the claimed disorders previously 
denied in rating decisions in 1995.  However, as discussed 
during the October 2007 video conference hearing, the 
regulations pertaining to presumptive service connection 
based on Agent Orange exposure have been amended since 1995.  
Those amendments establish a new basis for entitlement for 
each of the claimed disorders, and thus each is considered a 
new claim for service connection and not an attempt to reopen 
a claim previously denied in a final decision.  Therefore the 
issues are as correctly stated on page one. 

In August 2007 the Board remanded the case to the RO in order 
to arrange for a requested Travel Board hearing.  The RO 
scheduled that hearing, which was held in October 2007 when 
the veteran testified before the undersigned.

The claim for service connection for a liver disorder, to 
include as a result of exposure to herbicides, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's currently diagnosed skin disorder is related to 
service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a skin disorder, are not met.  38 U.S.C.A. §§ 
1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in May and 
June 2003, and in April and August 2005.  In those letters 
the RO informed the veteran of the types of evidence needed 
in order to substantiate his claim on appeal for service 
connection.  VA has also informed the veteran of the division 
of responsibility between the veteran and VA for obtaining 
that evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, published material, a hearing transcript of the 
October 2007 video conference hearing before the undersigned, 
statements made in support of the veteran's claim, and other 
materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim. 

II.  Analysis

The veteran maintains that his diagnosed skin disorder was 
caused by exposure to Agent Orange during service in Vietnam.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2007), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for the claimed skin disorder.  

The veteran served in Vietnam, thereby warranting entitlement 
to presumption of service connection under 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307, for certain disorders listed under 
39 C.F.R. § 3.309(e).  However, while the post-service 
medical evidence shows a diagnosis of skin disorder, the 
diagnosed disorder is not among those presumptive conditions 
allowing for service connection under 39 C.F.R. § 3.309(e).  

The most recent evidence regarding the veteran's skin 
disorder is contained in an August 2005 VA examination 
report, which concludes with an assessment of acne rosacea 
with rhinophyma; and scalp abscesses, resolved.  The examiner 
concluded with a comment that there was no evidence of 
chloracne or other acneiform problems; and that there was no 
known association between the development of the current skin 
condition or the scalp abscesses, and exposure to Agent 
Orange.

The listed diseases covered under 38 C.F.R. § 3.309(e) do not 
include the specific skin conditions of acne rosacea with 
rhinophyma; or scalp abscesses.  Notably, the scalp abscesses 
are noted to be resolved, and there is no evidence of any 
such present skin condition.  Therefore, as none of the 
veteran's currently diagnosed skin disorders are disorders 
listed under 39 C.F.R. § 3.309(e), service connection on a 
presumptive basis is not warranted.

Nevertheless, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).  Thus, even if the requirements of the 
presumptive regulations are not met, the veteran may 
establish service connection by way of proof of actual direct 
causation.

A review of the service medical records shows that in May 
1966 the veteran was treated over five days for a sore on the 
back of the head.  This was described as small abscesses on 
top of the head with purulent exudate.  On the third day 
after the initial treatment, the infection was found to be 
spreading and was relanced and a dressing applied.  On the 
fifth day the condition was healing well.  Otherwise, service 
medical records are negative for any complaint, treatment or 
diagnosis referable to the claimed skin disorder.  

At the time of the veteran's September 1968 examination prior 
to discharge, the veteran reported he had not had any skin 
diseases.  On examination at that time, the evaluation was 
normal for any pertinent part including skin, and head, face, 
neck and scalp. 

After service, VA and private treatment records dated from 
1991 to August 2005 show treatment for various conditions.  
The first evidence of any skin disorder is not shown until 
the early 1990s.  

In a March 1993 private treatment report, a private treating 
physician, James Benjamin, Jr., M.D., noted that the veteran 
had been an alcoholic for several years; and as a Vietnam 
veteran, had been exposed to Agent Orange and had damage from 
the Agent Orange to his skin.  Examination showed that the 
veteran had an abnormal nose, which was quite enlarged, 
erythematous, and swollen.  (Note that this finding generally 
fits the definition of rhinophyma, which is a manifestation 
of severe rosacea.  See Dorland's Illustrated Medical 
Dictionary 1629 (30th ed. 2003).)  The report concludes with 
an assessment including "severe nausea, alcoholic hepatitis, 
alcoholism, skin disease from Agent Orange."  In a June 1995 
statement, Dr. Benjamin opined that the veteran had 
rhinophyma that was consistent with a history of alcoholism.  

The report of an August 2005 VA examination for skin diseases 
shows that the examiner noted that service medical records 
documented treatment for abscesses on the scalp while the 
veteran was stationed in Vietnam in 1966.  The examiner noted 
that the service medical records showed no indication of 
ongoing skin problems including scalp abscesses at the time 
of discharge.  At the present examination the veteran 
reported that the abscesses were troublesome after discharge 
but had not recurred since 1972.  He also reported complaints 
of having developed skin conditions consistent with acne 
rosacea with rhinophyma.  

The examiner noted that acne rosacea with rhinophyma is 
typically seen in light skinned, light haired individuals, 
and associated with tobacco and alcohol use.  The examiner 
opined that this was consistent with the veteran's history 
including his hair and skin, and history of alcohol and 
tobacco abuse.  After examination, the report contains an 
assessment of (1) acne rosacea with rhinophyma, and (2) scalp 
abscesses, as described above, resolved.  The examiner 
concluded with a comment that there was no evidence of 
chloracne or other acneiform problems; and that there was no 
known association between the development of the current skin 
condition or the scalp abscesses, and exposure to Agent 
Orange.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that any 
current skin disorder is related to service including due to 
exposure to Agent Orange, or in some way is associated with 
short-term treatment for abscesses on the head in 1966.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
currently diagnosed skin disorder and service.  The Board has 
the duty to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Upon review of the medical record, the Board finds that the 
preponderance of the competent evidence is against a finding 
that there is a nexus between the current skin disorder and 
service. 

In sum, the preponderance of the evidence is against the 
veteran's claim that a diagnosed skin disorder is related to 
service.  As discussed above, there is no indication of any 
problem associated with the skin in service other than one-
abscesses on top of the head-which is shown to have resolved 
in 1966, and was not present at discharge in 1968 or anytime 
thereafter.  

Further, the clinical evidence in the claims file shows that 
the first evidence of any current skin disorder-diagnosed as 
acne rosacea with rhinophyma-is not shown until the early 
1990s, over two decades after discharge from service.  This 
extended period after the veteran's period of active service 
ended in 1968 without treatment weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Also, as discussed above, the 
VA examiner in August 2005 has provided an opinion that is 
against a finding that the claimed skin disorder is linked to 
the veteran's active service, including as due to exposure to 
Agent Orange as claimed.  

Although in March 1993, Dr. Benjamin provided an assessment 
including "skin disease from Agent Orange," he subsequently 
changed his opinion in a June 1995 statement in which he 
opined that the veteran had rhinophyma that was consistent 
with a history of alcoholism.   That later opinion is 
consistent with the VA examiner's opinion, and appears to be 
consistent with the majority of other medical evidence 
showing other significant manifestations of impairment due to 
alcohol abuse.  

As a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. App. 
at 520; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the medical evidence does not link the 
veteran's skin condition to service, there is no basis upon 
which to establish service connection for the condition.

Thus, the preponderance of the evidence is against the claim 
for service connection for the claimed skin disorder on 
appeal here.  Therefore, the benefit-of-the-doubt rule does 
not apply, and that claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder is 
denied.


REMAND

For the following reasons, a remand is necessary regarding 
the claim for service connection for a liver disorder.  The 
veteran is claiming that he has a liver disorder that is due 
to exposure to Agent Orange.  He is entitled to the basic 
presumptions provided under 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307 for veterans who have served in Vietnam during the 
Vietnam Era, as the record shows he did.  He is not, however, 
entitled to the associated regulatory presumptions for his 
diagnosed liver disorder because the medical record does not 
show that he has been diagnosed with any condition listed 
under 39 C.F.R. § 3.309(e), as a disorder associated with 
exposure to Agent Orange.  

Nevertheless, as discussed above, service connection may be 
awarded for a current liver disorder if the medical evidence 
shows that such disorder is linked to service.  Combee supra.  
In this regard, the Board notes that there is no evidence of 
any liver problems in service or until the early 1990s.  

A vast majority of the medical evidence contained in the 
treatment records over the years since the early 1990s 
implicitly associate the veteran's current liver disorder to 
alcohol abuse within the diagnosed assessment of current 
disability.  Such assessments include alcoholic hepatitis, 
alcoholism; history of cirrhosis with associated alcohol 
abuse; alcohol dependence, hepatomegaly; cirrhosis secondary 
to alcohol abuse; alcoholic cirrhosis; etcetera.  In October 
1992, a treatment provider noted that the veteran appeared to 
have acute and chronic hepatitis in a patient with acute and 
chronic alcoholism.   

Counter to these etiological opinions, James Benjamin, Jr., 
M.D., has provided opinions linking the veteran's liver 
condition to exposure to Agent Orange in service.  In March 
1995,  Dr. Benjamin opined that the veteran's liver disease 
was due to "dioxin poisoning during his tour of duty in 
Vietnam."  In a June 1995 report of examination, Dr. 
Benjamin stated that the veteran had been fighting against 
the destructible effects of Agent Orange, which included its 
effect on the liver, heightened sensitivity to the alcohol 
deleterious effects of the body's major organ systems such as 
hastening cirrhosis of the liver that occur with Agent 
Orange.  Later in that report, Dr. Benjamin opined that the 
veteran's cirrhosis of the liver was from a combination of 
heavy exposure to Agent Orange in the past, and exposure to 
alcohol.  

Given the foregoing conflicting evidence with respect to the 
etiology of the veteran's liver disorder, and as to whether a 
nexus exists between that disorder and service, the RO should 
afford the veteran an examination to obtain an opinion to 
determine whether any current liver disorder is related to 
service.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any VA or private 
medical records not on file of treatment 
for the veteran's liver disorder.  

2.  After accomplishing the above and 
obtaining any available records, the RO 
should afford the veteran appropriate VA 
examination in order to determine the 
nature and etiology of any liver disorder.  
All studies deemed appropriate by the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact should 
be so indicated in the examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question with respect to the veteran's 
liver: If a disability is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or greater) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service, to include 
presumed exposure to Agent Orange while 
stationed in Vietnam.  In answering that 
question, the examiner should comment on 
opinions provided in private medical 
reports of James Benjamin, Jr., M.D., in 
March and June, 1995, regarding the 
etiology of the veteran's liver disorder.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a liver disorder.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


